Case 5:17-cv-00147-LGW-BWC Document 198 Filed 01/19/21 Page 1 of 2

In the United States Bistrict Court
for the Southern District of Georgia
Waprross Division

STAMEY CATTLE CO., LLP,
Plaintiff,
v. No. 5:17-cv-147

WILLIAM P. WRIGHT, JR.; WILLIAM
P. WRIGHT, JR., D/B/A THE
WRIGHT FAMILY DAIRY FARMS, LLC;
THE WRIGHT FAMILY DAIRY, LLC,
D/B/A, THE WRIGHT FAMILY DAIRY
FARMS, LLC; GLENDA WRIGHT;
RAYMOND WRIGHT; ASBURY FARMS,
LLC; LEVI WRIGHT; AND HURRICANE
CREEK, LLC,

 

Defendants.
ORDER

On January 4, 2021, the Court ordered the parties to file a
report informing the Court of the status of this case post-
mediation. The parties have done so. Dkt. No. 196.

In the joint status report, the parties inform the Court that
mediation between Plaintiff Stamey Cattle Co., LLP and Hurricane
‘Creek Dairy, LLC was successful. See id. Hurricane Creek has
“fully performed its obligations under the settlement agreement in
a timely manner.” Id. Accordingly, the Judgment previously entered .
against Hurricane Creek, dkt. no. 188, has been satisfied.

Additionally, “all issues raised by [Hurricane Creek’s

pending] Motion [for Judgment as a Matter of Law] are fully
Case 5:17-cv-00147-LGW-BWC Document 198 Filed 01/19/21 Page 2 of 2
resolved.” Id. Accordingly, Hurricane Creek’s motion, dkt. no.
189, is deemed WITHDRAWN.

With mediation having been conducted, the STAY of this case
is hereby lifted. There are no other pending motions before the
Court, and this case stands CLOSED.

SO ORDERED, this [4 day of

  

 

fiON LISA GODBEY WOOD, JUDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
